DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S NOTE:
The purpose of current Examiner’s Amendment is to point out minor informalities in the independent claims 21 and 26, which were inadvertently missed in the Allowance office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kevin Dudney on 3/16/2022.
Please the claims as follows:
21. (Currently Amended) A wireless user equipment (UE) device comprising:
a radio subsystem for performing wireless communication;
a processing element operatively coupled to the radio subsystem;
a plurality of subscriber identity modules (SIMs), wherein each of the subscriber identity modules supports access to a corresponding wireless network; 
wherein the processing element is configured to:
SIM of the plurality of SIMs;
and in response to receiving the reconfiguration message, reconfigure a serving cell frequency for a data connection of the first SIM of the plurality of SIMs with the first wireless network, to decrease or eliminate frequency re-tuning events on an RF chain that supports both the data connection of the first SIM and monitoring paging of a second wireless network associated with a second SIM of the plurality of SIMs.
26. (Currently Amended) An apparatus comprising a processing element configured to cause a user equipment (UE) device to perform operations, wherein the UE device includes a plurality of subscriber identity modules (SIMs), wherein each of the subscriber identity modules supports access to a corresponding wireless network, wherein the operations include:
decoding a reconfiguration message from a first wireless network corresponding to a first SIM of the plurality of SIMs;
and in response to decoding the reconfiguration message, reconfiguring a serving cell frequency for a data connection of the first SIM of the plurality of SIMs with the first wireless network, to decrease or eliminate frequency re-tuning events on an RF chain that supports both the data connection of the first SIM and monitoring paging of a second wireless network associated with a second SIM of the plurality of SIMs.
[END OF AMENDMENT]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Appl